Citation Nr: 0033286	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1941 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was remanded by the Board in 
June 2000.

REMAND

The record reflects that the appellant's claim for service 
connection for the cause of the veteran's death was denied on 
the basis that it was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999) withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ____ (2000)).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (Published at 57 Fed. Reg. 49,747 (1992)).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
and her representative and inform them 
they should provide competent medical 
evidence reflecting that the veteran's 
service-connected nummular eczema of the 
lower extremities with stasis dermatitis 
with venous insufficiency was causally or 
etiologically related to the cause of the 
veteran's death or that it contributed 
substantially or materially to cause or 
hasten his death.

2.  The RO should arrange for a review of 
the claims folder by a VA physician who 
is a specialist in cardiovascular 
diseases.  The claims folder must be made 
available to the physician for review and 
the report should reflect that such 
review was accomplished.  The physician 
is requested to provide an opinion, based 
on a review of the evidence, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
nummular eczema of the lower extremities 
with stasis dermatitis with venous 
insufficiency was causally or 
etiologically related to the cause of the 
veteran's death or whether it contributed 
substantially or materially to cause or 
hasten his death.  A complete rationale 
for any opinion offered should be given.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, both the 
appellant and her representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

